         Case 4:21-cv-00295-JM Document 6 Filed 06/14/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DECHAY WILSON                                                             PETITIONER
ADC #107238

v.                                 4:21-cv-00295-JM-JJV

DEXTER PAYNE                                                             RESPONDENT

                                       JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

      Dated this 14th day of June, 2021.



                                           ____________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE
